Citation Nr: 0412186	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for an upper back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1965 
to May 1967, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board observes that the veteran submitted additional 
evidence directly to the Board in October 2003, which 
consisted of a September 2003 statement by the veteran's 
private physician.  This submission was made within the 90-
day time period following the mailing of notice to the 
veteran that the appeal had been certified and that the 
appellate record had been transferred to the Board. See 
38 C.F.R. § 20.1304(a).  Additionally, in a December 2003 
written brief presentation to the Board, the veteran's 
representative waived initial consideration of this evidence 
by the RO.  Thus, the Board will consider this newly obtained 
evidence and proceed with a decision on the merits.

The Board also notes that the veteran submitted a letter in 
October 2003 requesting that VA assist with the medications 
for his arthritic condition that was caused by an injury 
during his military service.  It is unclear specifically what 
assistance the veteran is requesting and whether the veteran 
intended to file a claim for arthritis.  However, this matter 
is not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown by competent medical 
evidence to currently have a neck disorder that is 
etiologically related to his military service.

3.  The veteran has not been shown by competent medical 
evidence to currently have an upper back disorder that is 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  An upper back disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the rating decision as well as the Statement of the Case 
issued in connection with the veteran's appeal have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reasons his claims were denied.  In 
addition, the RO sent a letter in March 2003 to the veteran 
that specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been associated 
with the claims file, as were his private medical records.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for a neck disorder and upper back disorder.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claims because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a neck injury in 
service, nor has he been shown to have a current neck 
disorder.  Additionally, the evidence of record indicates 
that any upper back disorder that the veteran may have had in 
service had resolved and that he does not have a current 
diagnosis of an upper back disorder.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no current diagnosis for either disorder 
that could be related to any event, injury, or disease in 
service, the Board finds that a VA examination is 
unnecessary.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  


Background and Evidence

Service records show that the veteran served on active duty 
from June 1965 to May 1967.

Service medical records indicate that the veteran was 
afforded an enlistment examination in January 1965 during 
which no abnormalities of the spine or neck were noted.  Nor 
did the veteran report a medical history of any disorder 
relating to his neck or upper back.  In September 1966, the 
veteran sought treatment complaining of low back pain, and he 
was prescribed an ice massage.  There were no complaints, 
treatment, or diagnoses pertaining to his neck or upper back 
during his period of service.  The veteran was provided a 
separation examination in April 1967, which again found no 
abnormalities of the neck or back.  Nor did he report a 
medical history of recurrent upper back pain or any other 
disorder relating to his neck or upper back.  He subsequently 
signed a statement of medical conditions affirming that there 
had been no change in his medical condition since his last 
examination in April 1967 and that he was not currently 
suffering from any defect or deformity not reported at the 
time of the April 1967 separation examination.

In his VA Form 21-526 dated in February 2003, the veteran 
claimed that he injured his neck and upper back during his 
period of service.  He also related that he had chronic pain, 
limited motion, and arthritis as a result of the injury and 
that he did not have any treatment records, as he self-
medicated these symptoms.  

In a May 2003 letter, Kenneth L. Williams, M.D. stated that 
the veteran was injured in 1967 when he was thrown on the 
floor by a private who did not take an order.  As a result, 
the veteran suffered an injury with what sounded to be an 
evulsion fracture off of the spinal process.  The x-rays were 
not available for comparison.  Since his injury in service, 
the veteran had intermittent chronic neck pain stemming from 
the injury, which had progressed over the last four years.  
There was no evidence of nerve-root compression, but it was 
being monitored.  Dr. Williams opined that the veteran's 
current symptoms of pain and limitation of range of motion 
were related most likely to the prior injury that occurred as 
described.

In his VA Form 9 dated in July 2003, the veteran related that 
he had been bothered by his neck and back injuries ever since 
his period of service and that his doctor had agreed that the 
incident in service was as likely as not the onset of his 
current problems.  

Dr. Williams prepared another letter in September 2003, which 
reiterated his previous statements.  He also noted that the 
veteran's claims had been previously denied because the 
records of his injury were not located, but he believed that 
they were now found and identified.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a neck disorder and a back disorder.  More 
specifically, he claims that he injured his neck and upper 
back during service and that he has current disorders related 
to the incident in service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  


I. Neck Disorder

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
neck disorder.  Although Dr. Williams described an incident 
in service during which the veteran allegedly injured his 
neck, the Board notes that this account was based on the 
veteran's own unsubstantiated history.  In this regard, the 
Board observes that his service medical records are negative 
for any complaints, treatment, or diagnosis of a neck 
disorder.  In fact, the evidence of record shows that the 
veteran did not seek treatment until many decades following 
his separation from service.  Significantly, in May 2003 and 
September 2003, Dr. Williams listed the veteran's problem as 
intermittent neck pain and stated that there was no evidence 
of nerve-root compression.  The Board finds the statements 
from Dr. Williams to be persuasive on the issue of the 
presence or absence of a current disorder.  Simply put, these 
statements represent the only post-service medical diagnosis 
of record pertaining to the veteran's neck.  However, pain 
alone, without a diagnosed underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, the 
record fails to demonstrate that the veteran currently has a 
neck disorder.  In the absence of competent medical evidence 
of a present disability in this case, there can be no valid 
claim for service connection. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Simply put, the record fails to demonstrate that the veteran 
had an injury in service or that he has a current disability 
related thereto.  Under these circumstances, a basis upon 
which to establish service connection for a neck disorder has 
not been presented.  Thus, there is no evidence of record 
demonstrating in-service incurrence or aggravation of the 
disorder or a nexus between a current disorder and military 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a neck disorder.


II. Upper Back Disorder

As to the veteran's claim for a upper back disorder, the 
Board is of the opinion that service connection for such a 
disorder is not warranted.  Although the veteran complained 
of low back pain during his period of service, the Board 
notes that this occurred on only one occasion and that his 
separation examination did not note any abnormality of the 
spine.  There are no complaints referable to the upper back.  
Nor did he report a medical history of recurrent upper back 
pain at the time of the examination.  In fact, he even signed 
a statement of medical conditions indicating that he did not 
suffer from any defect or deformity not listed on his April 
1967 separation examination.  Thus, the Board finds that 
service medical records do not demonstrate any injury of the 
upper back, or complaints, findings or a diagnosis of an 
upper back disorder.  

Further, even assuming that the veteran did injure his upper 
back in service, the veteran has not been shown to have any 
current upper back disorder related to service.  In this 
regard, the veteran has not submitted any medical evidence 
indicating that he has been treated for or diagnosed with an 
upper back disorder, and he stated in his February 2003 claim 
that he did not have any treatment records as he self-
medicated his disorder.  Thus, the only evidence contained in 
the claims file is the veteran's statement that he has had an 
upper back injury related to service, which he first raised 
when he filed his claim in February 2003, over 30 years after 
his separation from service.  As previously noted, in the 
absence of medical proof of a present disability in this 
case, there can be no valid claim. See Brammer, supra.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for an 
upper back disorder.


III. Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a neck disorder and upper back disorder is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he has a current neck disorder and upper 
back disorder that are related to service, the veteran is not 
a medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).
 

ORDER

Service connection for a neck disorder is denied.

Service connection for an upper back disorder is denied.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



